Case 3:20-cv-00954-BJD-JRK Document 28 Filed 11/25/20 Page 1 of 16 PageID 122




                              UNITED STATE DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

KIMBERLY FROCK,                                )
                                               )
        Plaintiff,                             )       CIVIL ACTION
                                               )
v.                                             )       FILE NO. 3:20-cv-00954-BJD-JRK
                                               )
                                               )
DAVIS, DAVIS & ASSOCIATES LLC,                 )
DAVIS & DAVIS CONSULTING                       )
SERVICES LLC, and KEVIN T. DAVIS,              )
                                               )
        Defendant.                             )

     PLAINTIFF’S OPPOSITION TO DAVIS, DAVIS & ASSOCIATES LLC MOTION TO
         DISQUALIFY PLAINTIFF’S COUNSEL AND MOTION FOR SANCTIONS

        Plaintiff, KIMBERLY FROCK (“Plaintiff”), through her attorneys, files this Opposition to

Defendant’s, DAVIS, DAVIS & ASSOCIATES LLC (“DDA”), Verified Motion to Disqualify

Plaintiff’s Counsel and Motion for Sanctions (“Verified Motion”). (Doc. No. 17). In support of

this Opposition, Plaintiff states the following:

                              I.    PROCEDURAL BACKGROUND

        On August 25, 2020, Plaintiff filed a Complaint against Defendant, DAVIS, DAVIS &

ASSOCIATES LLC, for violating the Fair Debt Collection Practices Act (“FDCPA”). (Doc. No.

1). Plaintiff’s Complaint against DDA is based on the following voicemail message:

                Hello, this is Wallace T McArthur with Davis and Davis Consulting
                Services. I'm calling to advise you that a costly legal action is
                prepared to be filed against you and your jurisdictional court for an
                unfulfilled contractual obligation. Now, we may be able to help you
                resolve this in a matter to your favor, however, this case is set for
                immediate action. Therefore, consider this a serious and urgent
                matter, and either you or your attorney call right away to speak to a
                representative who can assist you in resolving this matter. The
                number is 904-201-1586. Again, that number is 904-201-1586.



                                                   1
Case 3:20-cv-00954-BJD-JRK Document 28 Filed 11/25/20 Page 2 of 16 PageID 123




(Doc. No. 18, Pl.’s First Am. Compl., ¶ 46); see also Transcribed Voicemail Message Plaintiff

Received, attached hereto as Exhibit A. On October 20, 2020, Plaintiff filed a Motion for Clerk’s

Judgment against DDA. (Doc. No. 9-10). The Clerk entered Default on October 21, 2020. (Doc.

No. 11). On October 30, 2020, DDA’s counsel, Andrew Bonderud (“Mr. Bonderud”), filed a notice

of appearance on behalf of DDA. (Doc. No. 12). By agreement, on November 2, 2020, DDA filed

an Unopposed Motion to Set Aside the Clerk’s Entry of Default. (Doc. No. 13). DDA’s Unopposed

Motion was granted [Doc. No. 14] and DDA filed its Answer on November 3, 2020. (Doc. No.

15).

       On November 12, 2020, DDA filed its Verified Motion. (Doc. No. 17). On November 13,

2020, Plaintiff filed a First Amended Complaint naming DAVIS & DAVIS CONSULTING

SERVICES LLC (“DDCS”) and KEVIN T. DAVIS (“Mr. Davis”) as additional Defendants. (Doc.

No. 18). On November 19, 2020, Michael Agruss (“Mr. Agruss”) filed a Motion for Admission

Pro Hac Vice. (Doc. No. 24). On November 23, 2020, Mr. Agruss’s Motion for Pro Hac Vice

admission was granted. (Doc. No. 27).

                                    II.   LEGAL STANDARD

       A.     Disqualification Standard under Florida State Bar Rule 4-8.4(c): Misconduct
              and Florida State Bar Rule 4-4.2: Communication With Person Represented
              by Counsel.

       Florida State Bar Rule 4-8.4(c)1 states, in part, that

              A lawyer shall not:
              ...

              (c) engage in conduct involving dishonesty, fraud, deceit, or
               misrepresentation, except that it shall not be professional misconduct for a
               lawyer for a criminal law enforcement agency or regulatory agency to advise


1
 Though Defendant’s Verified Motion mentions Fla. Bar Code of Prof. Cond., 4-1.6, 4-4.2, 4-8.4(c)
and 4-8.4(d), Defendant only argues for disqualification pursuant to Fla. Bar Code of Prof. Cond.,
4-8.4(c). [See Doc. No. 17 at 4-5].

                                                  2
Case 3:20-cv-00954-BJD-JRK Document 28 Filed 11/25/20 Page 3 of 16 PageID 124




               others about or to supervise another in an undercover investigation, unless
               prohibited by law or rule, and it shall not be professional misconduct for a
               lawyer employed in a capacity other than as a lawyer by a criminal law
               enforcement agency or regulatory agency to participate in an undercover
               investigation, unless prohibited by law or rule[.]

FLA. BAR CODE OF PROF. COND., 4-8.4(c).

Rule 4-8.4(c) is violated when there is “conduct involving any element, such as dishonesty, deceit,

or misrepresentation.” The Fla. Bar v. Berthiaume, 78 So. 3d 503, 509 (Fla. 2011) (finding

Respondent guilty of violating Rule 4-8.4(c) where she knowingly signed a fraudulent subpoena).

       In its Verified Motion, DDA sates that “FLA. BAR. CODE OF PROF. COND., 4-8.4(c)

prohibits attorneys from directly communicating with adverse parties, including employees or

former employees of the corporate parties represented by counsel.” (Doc. No. 17 at 4). That is

incorrect. DDA is referring to Fla. Bar. Code of Prof. Cond., 4-4.22 and failed to cite the appropriate

authority. (Doc. No. 17 at 4); see also Rentclub, Inc. v. Transamerica Rental Finance Corp., 811

F.Supp. 651,654 (M.D. Fla. 1992) (“Fla. Bar Code of Prof. Cond., 4-4.2, . . . prohibits attorneys

from directly communicating with adverse parties, including employees or former employees of

the corporate parties represented by counsel[.]”).         Notably, Rule 4-4.2 does not prohibit

communicating with a represented person concerning matters outside the scope of representation.


2
  (a) In representing a client, a lawyer must not communicate about the subject of the representation
with a person the lawyer knows to be represented by another lawyer in the matter, unless the lawyer
has the consent of the other lawyer. Notwithstanding the foregoing, a lawyer may, without such
prior consent, communicate with another's client to meet the requirements of any court rule, statute
or contract requiring notice or service of process directly on a person, in which event the
communication is strictly restricted to that required by the court rule, statute or contract, and a copy
must be provided to the person's lawyer.
(b) An otherwise unrepresented person to whom limited representation is being provided or has
been provided in accordance with Rule Regulating the Florida Bar 4-1.2 is considered to be
unrepresented for purposes of this rule unless the opposing lawyer knows of, or has been provided
with, a written notice of appearance under which, or a written notice of time period during which,
the opposing lawyer is to communicate with the limited representation lawyer as to the subject
matter within the limited scope of the representation. FLA. ST. BAR CODE OF PROF. COND., 4-4.2


                                                   3
Case 3:20-cv-00954-BJD-JRK Document 28 Filed 11/25/20 Page 4 of 16 PageID 125




See FLA. BAR. CODE    OF   PROF. COND., 4-4.2. Disqualification of a lawyer in a civil case is an

“immensely unusual remedy, one that must be employed only in limited circumstances.” Allstate

Ins. Co. v. Bowne, 817 So. 2d 994, 998 (Fla. Dist. Ct. App. 2002)(holding that disqualification of

counsel under Rule 4-4.2 is not presumptively required, and violations, if any, should be remedied

in another way).

       B.      Standard for Imposing Sanctions Under the Court’s Inherent Powers.

       “Courts possess the inherent power to protect the orderly administration of justice and to

preserve the dignity of the tribunal.” Kleiner v. First Nat. Bank of Atlanta, 751 F.2d 1193, 1209

(11th Cir. 1985) (citing Roadway Express, Inc. v. Piper, 447 U.S. 752, 764-65 (1980)). The inherent

power “is both broader and narrower than other means of imposing sanctions.” Chambers v.

NASCO, Inc., 501 U.S. 32, 46 (1991). “They key to unlocking a court’s inherent power is a finding

of bad faith.” Barnes v. Dalton, 158 F.3d 1212, 1214 (11th Cir. 1999) (citation omitted). Generally,

“if a court cannot impose sanctions under Rule 11, it should not exercise its inherent sanctioning

authority.” Regions Bank v. Kaplan, No. 8:12-CV-1837-T-17MAP, 2018 WL 1833045, at *4

(M.D. Fla. Mar. 1, 2018). However, when a Court chooses to impose sanctions using its inherent

powers it is within its discretion to “fashion a sanction which is a direct response to the harm that

the bad faith of the attorney causes.” Peer v. Lewis (Peer II), 571 Fed,Appx. 840, 845 (11th Cir.

2014), cert. denied, -- U.S. --, 135 S.Ct 1176 (2015) (quoting Barnes, 158 F.3d at 1215).

                                       III.   ARGUMENT
       A.      DDA’s Verified Motion is Procedurally Deficient Because DDA’s Counsel
               Failed to Comply with Local Rule 3.01(g).
       As a threshold matter, DDA’s Verified Motion is procedurally deficient because DDA’s

counsel failed to comply with Local Rule 3.01(g). Prior to filing a motion, such as DDA’s Verified

Motion in this present case, “the moving party shall confer with counsel for the opposing party in


                                                 4
Case 3:20-cv-00954-BJD-JRK Document 28 Filed 11/25/20 Page 5 of 16 PageID 126




a good faith effort to resolve the issues raised in the motion.” Local Rule 3.01(g). (emphasis

added). Additionally, if the matter cannot be resolved by conferring with opposing counsel, then

the moving party’s motion shall be filed with a statement “(1) certifying that the moving counsel

has conferred with opposing counsel; and (2) stating where counsel agree on the resolution of the

motion.” Local Rule 3.01(g). Rule 3.01(g) encourages parties to resolve certain disputes without

court intervention. Winston v. A to Z Wiring, LLC, No. 516CV4840CPGPRL, 2018 WL 1940430,

at *1 (M.D. Fla. Mar. 21, 2018).

       Here, not only did DDA’s counsel fail to meet and confer in good faith with Plaintiff’s

counsel regarding the Verified Motion, but DDA’s counsel did not include the Local Rule 3.01(g)

certification in its Verified Motion. (See e.g., Doc. No. 17). First, DDA’s counsel failed to confer

with Plaintiff’s counsel in good faith, as required by Local Rule 3.01(g). DDA’s counsel first e-

mailed Plaintiff’s counsel about the anticipated Verified Motion on November 12, 2020, at

approximately 10:32 a.m. Eastern Time. See Meet and Confer E-Mail Exchange between DDA and

Plaintiff, attached hereto as Exhibit. B. DDA’s counsel’s e-mail said:

               On Nov 12, 2020, at 10:32 AM ET, Andrew Bonderud
               <andrew@jax.lawyer> wrote:

               Counsel:

               It has come to my attention that the Agruss Law Firm has contacted
               my client via telephone on the following dates and times:

                      Monday, Nov. 9, 2020 at 3:06 p.m. (eastern)
                      Thursday, Nov. 12, 2002 at 6:50 a.m. (eastern)

               On Monday, my client answered and a lady from the Agruss Law
               Firm questioned my client about what my client does, whether or
               not my client has a website, and other information.

               Please let me know before noon eastern whether or not you dispute
               this information. I'm advising you that I intend to file a motion for



                                                 5
Case 3:20-cv-00954-BJD-JRK Document 28 Filed 11/25/20 Page 6 of 16 PageID 127




               sanctions and for a protective order. Please let me know without
               delay what your position on this is.

               Andrew M. Bonderud, Esq.
               The Bonderud Law Firm, P.A.
               www.JAX.Lawyer
               904-438-8082 (Office)

Id.

       Approximately fourteen minutes later, Plaintiff’s counsel e-mailed DDA’s counsel,

explained the reasons for the calls to 941-933-1347 on November 9, 2020 and November 12, 2020,

and provided DDA’s counsel with a copy of the voicemail message that Ms. Rhodes received (a

completely different consumer than Plaintiff). Id.

       Plaintiff’s counsel said:

               On Thu, Nov 12, 2020 at 10:46 a.m. ET Shireen Hormozdi
               <shireen@agrusslawfirm.com> wrote:

               Hi Andrew,

               We were investigating a claim for another client named Jvanne
               Rhodes who received the attached voicemail message. This
               message violates the FDCPA. This is for a new case.

               The number that was called was 941-933-1347. This is your
               client’s number, as evidence by your email below.

               Thank you.

               Shireen Hormozdi Bowman
               Attorney at Law
               4809 N. Ravenswood Ave, Suite 419
               Chicago, IL 60640
               Tel: 678-960-9030
               Fax: 312-253-4451
               shireen@agrusslawfirm.com
               *Licensed to practice in Florida, Georgia, Kentucky, Mississippi
               and New York and North Carolina
               *Federally admitted in Arkansas, E.D. of TN and W.D. of TN

Id.


                                                6
Case 3:20-cv-00954-BJD-JRK Document 28 Filed 11/25/20 Page 7 of 16 PageID 128




       Less than forty-five minutes later, DDA’s counsel e-mailed Plaintiff’s counsel stating DDA

would file the Verified Motion unless Plaintiff dismissed her Complaint by 1:00 p.m. Eastern Time.

Id. The exact e-mail is below:

               From: Andrew Bonderud <andrew@jax.lawyer>
               Sent: Thursday, November 12, 2020 11:26 AM
               To: Shireen Hormozdi <shireen@agrusslawfirm.com>
               Cc: Michael Agruss <michael@agrusslawfirm.com>; Taylor Kosla
               <taylor@agrusslawfirm.com>; Jesus Montero <jesus@jax.lawyer>;
               Kinnette Colon <kinnette@jax.lawyer>

               Subject: Re: Frock v. Davis, Davis & Associates

               I mean, I don't know what you expect me to say, Shireen. Agruss
               Law Firm knows my client is represented. Disqualification,
               sanctions, and a protective order are all appropriate remedies for
               this. Please confer with your client and let her know that if you
               dismiss this case by 1pm eastern, we won't have to file a motion to
               seek the remedies described above.

               Andrew M. Bonderud, Esq.
               The Bonderud Law Firm, P.A.
               www.JAX.Lawyer
               904-438-8082 (Office)

Id. Approximately five hours later, DDA filed its Verified Motion. (Doc. No. 17).

       DDA’s counsel never called Plaintiff’s counsel to speak on the phone regarding the Verified

Motion. See Shireen Hormozdi Bowman’s Affidavit ¶ 22, attached as Exhibit C (“Hormozdi

Bowman’s Aff.”); see also Michael S. Agruss’s Affidavit ¶ 39, attached as Exhibit D (“Agruss’s

Aff.). DDA’s counsel simply said, “Agruss Law Firm knows my client is represented,” and then

filed the Verified Motion hours later. (Ex. B). How could DDA’s counsel have had time to even

discuss the voicemail message Ms. Rhodes received and the reasons for ALF’s two calls to 941-

933-1347 with its client prior to filing the Verified Motion? Additionally, DDA’s counsel is not

licensed in Texas, and therefore, does not likely represent DDA or Mr. Davis in the Rhodes’ lawsuit

filed in The Northern District of Texas. See E-Mail Exchange Between Counsel Regarding


                                                7
Case 3:20-cv-00954-BJD-JRK Document 28 Filed 11/25/20 Page 8 of 16 PageID 129




Rhodes’s Representation, attached hereto as Exhibit E. Indeed, on November 16, 2010, DDA’s

counsel e-mailed Mr. Agruss and said the following regarding Plaintiff’s, Rhodes’s lawsuit, “I'm

not admitted in Texas. So, I doubt I'll be representing any of the defendants in the new lawsuit.”

Id. Firing off a quick e-mail, not speaking with Plaintiff’s counsel on the phone, and failing to

further investigate the additional evidence provided by Plaintiff’s counsel (the voicemail message

Ms. Rhodes received), does not qualify as a good faith attempt to meet and confer with opposing

counsel prior to a filing a motion. The whole point of Local Rule 3.01(g) is to avoid unnecessary

motions like the one DDA filed here.

       In addition to not conferring in good faith with Plaintiff’s counsel, second, DDA’s counsel

did not file a Local Rule 3.01(g) certification with its Verified Motion. (Doc. No. 17). Despite not

following the required Local Rule 3.01(g) certification, DDA still, surprisingly, asks this Honorable

Court to award all attorney’s fees that it incurred responding to Plaintiff’s counsel’s alleged

wrongdoing. Id. However, “requests for an award of attorney’s fees are routinely denied in cases

where the moving party fails to properly comply with Local Rule 3.01(g).” Scottsdale Ins. Co. v.

Physicians Group, LLC, 2016 WL 3425675 *1 (M.D. Fla. June 22, 2016); see also Kaplan v.

Kaplan, No. 2:10-CV-237-FTM-36, 2011 WL 4061250, at *2 (M.D. Fla. 2011) (denying requesting

for attorney’s fees because failure to comply with Local Rule 3.01(g) is “fatal to a motion”). This

Honorable Court should deny DDA’s Verified Motion for this fatal procedural deficiency alone of

not complying with Local Rule 3.01(g). Alternatively, if this Honorable Court finds that DDA’s

Verified Motion is not procedurally deficient, it should deny the Verified Motion due to the

substantive and factual defects discussed below.




                                                   8
Case 3:20-cv-00954-BJD-JRK Document 28 Filed 11/25/20 Page 9 of 16 PageID 130




       B.      DDA’s Verified Motion is Substantively Deficient Because it Fails to Provide
               this Honorable Court with a Full and Accurate Recitation of Facts.

       Even if this Honorable Court determines DDA’s counsel complied with Local Rule 3.01(g),

which it did not, DDA’s Verified Motion should still be denied because it is substantively false and

is not supported by evidence. DDA urges this Honorable Court to disqualify Plaintiff’s Counsel

for contacting DDA directly and allegedly misleading DDA about “who Counsel was and why

Counsel was calling.” (Doc. 17 at 4). DDA’s Verified Motion is riddled with misrepresentations

and lacks factual contentions or evidentiary support to disqualifying Plaintiff’s counsel. In fact,

this Honorable may find DDA, Andrew Bonderud, and Mr. Davis should show cause as to why

their actions are not in violation of Rule 11(b). FED. R. CIV. PRO. 11(c)(3).

              i. Facts Matter: The Real Factual Background.

       Michael Agruss (“Mr. Agruss”) is the founding and managing attorney of ALF, established

in March 2012. (Agruss Aff. ¶ 4). ALF handles consumer rights and personal injury cases. Id. ¶

5. Since 2012, Mr. Agruss and ALF have worked with Shireen Hormozdi (“Ms. Hormozdi”) and

The Hormozdi Law Firm, LLC (“HLF”), on several consumer rights cases, including Plaintiff’s

case. Id. ¶ 6. Ms. Hormozdi is the founding and managing attorney of HLF, established in May

2012. Id. ¶ 4. HLF handles consumer rights and personal injury cases. Id. At the time DDA filed

its Verified Motion, Ms. Hormozdi was Plaintiff’s attorney of record. Id. ¶ 5.

       On November 9, 2020, in a completely different case, consumer, Jvanne Rhodes (“Ms.

Rhodes”) contacted ALF regarding a voicemail message Ms. Rhodes received from an unidentified

company. (Agruss Aff. ¶ 13; see also Erin Nut’s Affidavit ¶ 4, attached as Exhibit F (“Nutt Aff.”)).

The voicemail message Ms. Rhodes received stated, “There’s a file in our office that requires your

immediate attention or that of your attorney of record. Please contact the office at 941-933-1347

to speak with an associate. Thank you.” See Rhodes v. David, Davis and Associates et. al., No.


                                                  9
Case 3:20-cv-00954-BJD-JRK Document 28 Filed 11/25/20 Page 10 of 16 PageID 131




3:20-cv-03417-K (N.D. Tx. Nov. 16, 2020), attached hereto as Exhibit G; see also Certified

Transcribed Voicemail Message Rhodes Received, attached hereto as Exhibit H. On November 9,

2020, Ms. Rhodes spoke with Erin Nutt (“Ms. Nutt”), a legal assistant at ALF. (Nutt Aff. ¶¶ 2, 4).

Neither Ms. Rhodes nor ALF knew who left Ms. Rhodes the voicemail message because the

message failed to identify the company’s name, as required by the FDCPA.3 Id. ¶ 2. The voicemail

Ms. Rhodes received likewise failed to state the communication was from a debt collector, which

is also required by the FDCPA.4 (Ex. H).

             ii. The November 9, 2020 Phone Call.

       On November 9, 2020, at approximately 3:06 p.m. Eastern Time, as part of ALF’s

investigation, and consistent with FED. R. CIV. PRO. 11, Ms. Nutt called 941-933-1347 to find out

who left Ms. Rhodes the voicemail message. (Nutt Aff. ¶ 7). In fact, the message left for Ms.

Rhodes said to do just that. (Ex. H). “There’s a file in our office that requires your immediate




3
  15 U.S.C. § 1692d(6). “Generally, §1692d aims to protect consumers from harassment and abuse
by unscrupulous debt collectors and subsection (6) prohibits debt collectors from placing calls
without “meaningful disclosure of the caller’s identity.” Hart v. Credit Control, LLC, 871 F.3d
1255, 1258–59 (11th Cir. 2017). In pertinent part, the FDCPA prohibits debt collectors from:
engag[ing] in any conduct the natural consequence of which is to harass, oppress, or abuse any
person in connection with the collection of a debt. Without limiting the general application of the
foregoing, [it] is a violation of this section ... [to place] telephone calls without meaningful
disclosure of the caller’s identity. 15 U.S.C. § 1692d(6).” Id. “The identity of the caller is
meaningfully disclosed provided that both the name of the debt collection company and the nature
of the company’s business are disclosed.” Id. at 1260.
4
  The Fair Debt Collection Practices Act specifically requires that a debt collector disclose in all
communications with a debtor that the message is from a debt collector.” Edwards v. Niagra Credit
Solutions, Inc., 584 F.3d 1350, 1351 (11th Cir. 2009) (citing 15 U.S.C. 1692e(11). “The provisions
of the FDCPA are clear that in initial or subsequent communications, it must be disclosed that the
communication is from a debt collector.” Drossin v. Nat'l Action Financial Services, Inc., 641 F.
Supp. 2d 1314, 1319 (S.D. Fla. 2009). Voicemail messages from debt collectors to debtors are
“communications” regardless of whether a debt is mentioned in the message. Berg v. Merchants
Assoc. Collection Div., Inc., 586 F. Supp. 2d 1336, 1340 - 41 (S.D. Fla. 2008) (citing Belin v. Litton
Loan Servicing, LP, 2006 WL 1992410, at *4 (M.D. Fla. 2006) (holding that messages left on
debtor’s answering machines were “communications” under the FDCPA).

                                                 10
Case 3:20-cv-00954-BJD-JRK Document 28 Filed 11/25/20 Page 11 of 16 PageID 132




attention or that of your attorney of record. Please contact the office at 941-933-1347 to speak

with an associate. Thank you.” Id. (emphasis added). ALF does not record calls, and therefore,

this call was not recorded. (Agruss Aff. ¶ 20). Likewise, DDA did not record this phone call either.

Id. ¶ 41. As DDA acknowledges in its Verified Motion, Ms. Nutt called from 312-224-4695, ALF’s

phone number. (Nutt Aff. ¶ 8). As DDA also acknowledges in its Verified Motion, the caller ID

on Ms. Nutt’s outbound call said, “Agruss Law Firm.” (Nutt Aff. ¶ 9; Agruss Aff. ¶ 22). On

November 9, 2020, Ms. Nutt called 941-933-1347 to find out the company’s name, website, and

other identifying information on behalf of Ms. Rhodes. (Nutt Aff. ¶ 10). Ms. Nutt did not hide

her identity, or the fact that that she works at ALF, during this conversation on November 9, 2020.

Id. ¶ 11. Furthermore, DDA does not dispute the extent of Ms. Nutt’s call was limited to the

determination of the company’s identity—no substantive discussion occurred regarding Plaintiff.

(Doc No. 17 ¶ 8); see also Nutt Aff. ¶ 12-14. During this conversation on November 9, 2020, Ms.

Nutt learned the collection agency that left Ms. Rhodes the voicemail message was DDA. (Nutt

Aff. ¶ 12; Agruss Aff. ¶ 25). On November 9, 2020, Ms. Rhodes retained ALF to represent her in

an FDCPA case against DDA. (Agruss Aff. ¶ 26).

            iii. The November 12, 2020 Phone Call.

        On November 12, 2020, at approximately 6:50 a.m. Eastern Time, as part of ALF’s

continued investigation prior to filing Ms. Rhodes complaint, and consistent with FED. R. CIV. PRO.

11, Mr. Agruss also called 941-933-1347. Id. ¶ 27. Mr. Agruss called 941-933-1347 before

business hours with the plan of hearing the company’s name in a message in order to verify the

company’s name. Id. ¶ 28. No one answered Mr. Agruss’s call, and therefore, Mr. Agruss did not

speak with anyone at 941-933-1347. Id. ¶ 29. Additionally, the outgoing message at 941-933-1347

was a generic message that did not identify the company’s name. Id. ¶ 30.



                                                11
Case 3:20-cv-00954-BJD-JRK Document 28 Filed 11/25/20 Page 12 of 16 PageID 133




            iv. FED. R. CIV. PRO. 11(b)(3) Requires a Pre-Suit Investigation.

       Ms. Nutt never discussed Plaintiff’s case with DDA during the phone call on November 9,

2020. (Nutt Aff. ¶ 13). Mr. Agruss never discussed Plaintiff’s case with DDA after October 29,

2020. (Agruss Aff. ¶¶ 10, 31). Once again, the sole purpose of Ms. Nutt’s and Mr. Agruss’s phone

calls to 941-933-1347 was to verify the company’s name before filing Ms. Rhodes’s lawsuit. Id. ¶

32.

       FED. R. CIV. PRO. 11(b)(3) is quite clear when it says, “By presenting to the court a

pleading,…an attorney…certifies that to the best of the person's knowledge, information, and belief,

formed after an inquiry reasonable under the circumstances… the factual contentions have

evidentiary support.” FED. R. CIV. PRO. 11(b)(3). In other words, before ALF filed Ms. Rhodes’s

FDCPA lawsuit, ALF needed to know who left the message that did not comply with the FDCPA.

Finally, contrary to DDA’s Verified Motion, Ms. Hormozdi never called or spoke with anyone at

941-933-1347. (Bowman Hormozdi Aff. ¶ 15-16).

             v. Kevin Trezvant Davis is Not a Credible Witness.

       According to DDA’s Verified Motion, Kevin Trezvant Davis (“Mr. Davis”) is the principal

of DDA. (Doc. No. 17, page 3, ¶ 11). Mr. Davis declared under penalty of perjury that the facts

alleged in the Verified Motion are true and correct to the best of his knowledge. Doc. No. 17, page

7. Interestingly, the woman who answered Ms. Nutt’s call on November 9, 2020, Debra James, did

not file an affidavit in support of DDA’s Verified Motion. (Doc. No. 17). (emphasis added). As

such, DDA’s entire Verified Motion is based on the following: “Kevin Davis, Defendant’s

principal, overheard the conversation between Ms. James and the lady caller from the Agress [sic]

Law Firm.” (Doc. No. 17 ¶ 11). Mr. Davis is a four-time convicted felon. See e.g., Certificates of

Disposition for Kevin Davis, attached hereto as Exhibits I, J, K, and L. On September 27, 1996,



                                                12
Case 3:20-cv-00954-BJD-JRK Document 28 Filed 11/25/20 Page 13 of 16 PageID 134




Mr. Davis was adjudicated guilty of felony armed robbery and felony possession of more than

twenty grams of cannabis. (Ex. I). On February 7, 1997, Mr. Davis was adjudicated guilty of

felony sale or delivery of cocaine. (Ex. J). On July 3, 2003, Mr. Davis was adjudicated guilty of

felony possession of cocaine. (Ex. K). On November 10, 2015, Mr. Davis was adjudicated guilty

of felony possession of cocaine. (Ex. L).

          “Under Federal Rule of Evidence 609 a defendant’s credibility is subject to impeachment

through evidence of his prior convictions.” U.S. v. Vigliatura, 878 F.2d 1346, 1350-51 (11th Cir.

1989). Federal Rule of Evidence 609 allows the admission of prior criminal convictions to impeach

a witness in a civil matter. FRE 609(a)(1)(A). When a felony conviction is more than 10 years old,

then a district court may admit it for impeachment purposes upon a finding that the probative value

substantially outweighs its prejudicial effect. U.S v. Pope, 132 F.3d 684, 687 (11th Cir. 1998)

(citing United Sates v. Pritchard, 973 F.2d 905, 908 (11th Cir. 1992); United States v. Tisdale, 817

F.2d 1552, 1555 (11th Cir. 1987)). “Evidence of a prior conviction is offered on the theory that

because the witness . . . has been previously convicted of a crime, his character is such that he will

be less likely to tell the truth than the average law-abiding citizen.” 36 Am. Jur. Proof of Facts §

2d 747 (1983). There is not a single gram of credible evidence to disqualify Plaintiff’s counsel, and

impose sanctions, based on conversation a four-time convicted felon overheard. Therefore,

Defendant’s Verified Motion should be denied.

          C.     Imposing Sanctions Against Plaintiff’s Counsel in this case is Inappropriate
                 Without a Showing of At Least Bad Faith.

          Finally, after requesting that this Honorable Court disqualify Plaintiff’s counsel, DDA has

the audacity to asks this Honorable Court to impose sanctions. (Doc. 17 at 5-6). In support, DDA

states:




                                                  13
Case 3:20-cv-00954-BJD-JRK Document 28 Filed 11/25/20 Page 14 of 16 PageID 135




              Defendant respectfully believes that Plaintiff and her Counsel should
              be sanctioned for their behavior in contacting Defendant directly
              twice, questioning Defendant’s employees about their business
              practices, and attempting to mislead the Defendant into believing that
              Plaintiff’s Counsel was not an attorney, much less the attorney for
              Plaintiff who had sued the Defendant.
Id.


       As discussed in great detail above, DDA’s far-fetched recitation of what occurred here could

not be further from the truth and is not supported by any credible evidence or the law. In fact,

DDA’s counsel was given two separate opportunities to withdraw its Verified Motion. See E-Mail

Exchange Regarding Withdrawing Motion, attached hereto as Exhibit M.                   Despite these

opportunities, and the duty of candor imposed on DDA’s counsel by Rule 11, DDA still filed its

harassing, frivolous, and unsupported Verified Motion. ALF called 941-933-1347 twice to find out

the company’s name for a separate consumer, Ms. Rhodes. (Agruss Aff. ¶ 13; Nutt Aff. ¶ 7;

Bowman Hormozdi Aff. ¶ 20). No one from ALF hid their identity during either call. (Nutt Aff. ¶

11; Agruss Aff. ¶ 4). Out of the two phone calls made to 941-933-1347, only one conversation

occurred. (Nutt Aff. ¶ 12; Agruss Aff. ¶ 29). During that single phone conversation, Ms. Nutt did

not discuss Plaintiff’s case. (Nutt Aff. ¶ 13). That is it—nothing more and nothing less. DDA took

that information, failed to meet and confer in good faith, filed a harassing, frivolous, and

unsupported Verified Motion, wasted dozens of hours for Plaintiff’s lawyers, and now expends this

Honorable Court’s resources ruling on its Verified Motion.

       Astonishingly, DDA requests this Honorable Court to disqualify and sanction Plaintiff’s

counsel. (Doc. 17 at 5-6). A federal court may exercise its inherent power to sanction bad faith

even if that conduct could be sanctioned under a state or procedural rule. Chambers, 501 U.S. at

49-51. However, here, Plaintiff’s counsel has not violated any rule or statute, much less acted in

bad faith. Importantly, the same cannot be said for DDA and its lawyer.


                                                14
Case 3:20-cv-00954-BJD-JRK Document 28 Filed 11/25/20 Page 15 of 16 PageID 136




                                    IV.    CONCLUSION

       Plaintiff, KIMBERLY FROCK, respectfully requests that this Honorable Court enter an

order denying Defendant’s, DAVIS, DAVIS & ASSOCIATES LLC, Verified Motion to Disqualify

Plaintiff’s Counsel and Motion for Sanctions.



                                            RESPECTFULLY SUBMITTED,



DATED: November 25, 2020                    By: /s/ Shireen Hormozdi __________
                                                  Shireen Hormozdi
                                                  SBN: 0882461
                                                  Hormozdi Law Firm, LLC
                                                  1770 Indian Trail Lilburn Road, Suite 175
                                                  Norcross, GA 30093
                                                  Tel: 678-395-7795
                                                  Fax: 866-929-2434
                                                  shireen@agrusslawfirm.com
                                                  shireen@norcrosslawfirm.com
                                                  Attorney for Plaintiff



                                            RESPECTFULLY SUBMITTED,



DATED: November 25, 2020                    By: /s/ Michael S. Agruss__________
                                                  Michael S. Agruss
                                                  Agruss Law Firm, LLC
                                                  IL Bar No. 6281600
                                                  4809 N. Ravenswood Avenue, Suite 419
                                                  Chicago, IL 60640
                                                  Tel: 312-224-4695
                                                  Fax: 312-253-4451
                                                  Cell: 310-696-9539
                                                  michael@agrusslawfirm.com
                                                  Attorney for Plaintiff
                                                  Admitted Pro Hac Vice




                                                15
Case 3:20-cv-00954-BJD-JRK Document 28 Filed 11/25/20 Page 16 of 16 PageID 137



                                     PROOF OF SERVICE

I, Michael S. Agruss, state the following:

I am employed in Chicago, Illinois. I am over the age of 18 and am not a party to this action. My
business address is 4809 N Ravenswood Ave, Suite 419, Chicago, IL 60640. On November 25,
2020, I served the following documents:

PLAINTIFF’S OPPOSITION TO DAVIS, DAVIS & ASSOCIATES LLC MOTION TO
DISQUALIFY PLAINTIFF’S COUNSEL AND MOTION FOR SANCTIONS

On the parties listed below:

       Andrew Bonderud
       Andrew M. Bonderud, Esq.
       301 W. Bay Street, #1433
       Jacksonville, FL 32202
       Andrew@jax.lawyer
       Attorney for Davis, Davis & Associates, LLC

By the following means of service:

[X]    BY MAIL: I deposited the envelope in the mail in Elmhurst, Illinois. The envelope was
       mailed with postage fully prepaid. I am readily familiar with the firm’s practice for
       collection and processing correspondence for mailing. Under that practice, this document
       was deposited with the U.S. Postal Service on this date with postage fully prepaid in
       Elmhurst, Illinois in the ordinary course of business.

[X]    BY ELECTRONIC MAIL: I transmitted the document(s) listed above electronically to
       the e-mail address(es) listed above, which are the e-mail address(es) on file with the court’s
       CM/ECF system. I am readily familiar with the firm’s Microsoft Outlook e-mail system,
       and the transmission was reported as complete, without error.

[X]    ECF Services: Notice of this filing will be sent to the above party/parties through the
       Court’s Electronic Case Filing System.

[X]    FEDERAL: I declare under penalty of perjury that the above is true and correct.

       Executed on November 25, 2020.

                                             By: /s/ Michael S. Agruss
                                                     Michael S. Agruss




                                                 16
